DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because an interview in accordance with this pilot program could not be scheduled and conducted within the limited amount of time authorized. Therefore, the response is being reviewed under pre-pilot practice.

Status of Claims
Claim(s) 108–112 and 114–-138 is/are pending.
Claim(s) 108–112, 114, and 129–138 is/are being treated on their merits.
Claim(s) 115–128 is/are withdrawn from consideration.
Claim(s) 1–107 and 113 is/are canceled.

Claim Rejections - 35 USC § 112
Applicants' amendment(s), if entered, will overcome the rejection(s) of claim(s) 108–112, 114, and 129–138 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Applicants' amendment(s), if entered, will overcome the rejection(s) of claim(s) 133–136 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph.

Response to Amendment
Applicants have proposed amending claim 108 from "a trilayer microporous trilayer microporous membrane" to "a dry process MD stretched and TD stretched and calendered trilayer microporous membrane," from "the microporous membrane MD and TD stretched and calendered" to "the MD stretched and TD stretched and calendered microporous co-extruded trilayer membrane," "the membrane" to "the MD stretched and TD stretched and calendered microporous co-extruded trilayer membrane," and "a puncture strength of between 400 and 800 gf, between 300 and 700 gf, between 400 and 700 gf, between 300 and 600 gf, or between 400 and 600 [gf]" to "a puncture strength of between 400 and 700 gf, between 300 and 600 gf, or between 400 and 600 [gf]." These limitations were not previously presented. Therefore, the proposed amendments raise new issues that would require further consideration and/or search.

Applicants have proposed amending claim 108 to "a puncture strength of between 400 and 700 gf, between 300 and 600 gf, or between 400 and 600 [gf]." Claim 129 recites the limitation "wherein the puncture strength is between 300 and 700 gf." The range recited is claim 129 is broader than the range recited in claim 108. The proposed amendment raise new issues under 35 U.S.C. §§ 112b and 112d. Therefore, the proposed amendments do not place the application in better form for appeal by materially reducing or simplifying the issues for appeal

Response to Arguments
Applicant's arguments filed 25 August 2022 have not been considered because they are directed to limitations that raise new issues that would require further consideration and/or search. Therefore, the Examiner cannot argue the limitation without further consideration and/or search.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yeh (US 2014/0356688 A1) discloses a separator with properties similar to those claimed can be made by a wet or dry process.
Zhang (US 2016/0149181 A1) discloses a separator with properties similar to those claimed made by a dry process in absence of oil or solvent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725